Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (WO2017122300).
Claim 1, Yoshida discloses a vehicle display device, comprising: an image display (11, Fig. 6) configured to emit display light of an image; an optical system configured to project the display light emitted from the image display onto a reflection face ahead of a driver (Fig. 6); and an adjustment part (45, Fig. 17; 42, Fig. 18) provided in an optical path of the display light from the image display to the reflection face (Fig. 6), wherein the image includes: a first region visible to both eyes of the driver (the center region of Figs. 13-14); and a second region that is a region closer to ends in an image width direction than the first region in the image is (the region that closes to the edge of the display area 40, Figs, 13-14, 18), the adjustment part is disposed at a position corresponding to a boundary between the first region and the second region, and the adjustment part is configured such that an amount of the display light penetrating the adjustment part (42, Figs. 13-14, 18) is reduced toward the ends in the image width direction (FIG. 13 is a plan view of the screen of the liquid crystal display element 13 according to the third embodiment of the present invention. The liquid crystal display element 13 includes a display area 40 in which an image is displayed and a rectangular frame 44 surrounding the display area 40. The frame 44 is an area where no image is displayed, and an area where peripheral circuits for controlling the liquid crystal are arranged. The frame 44 is covered with, for example, a black matrix BM and is visually recognized in black. A frame-like gradation area 42 is provided at the peripheral edge of the display area 40 of the liquid crystal display element 13. The gradation area 42 changes from white to black toward the outside of the screen. FIG. 14 is a plan view of the background visually recognized on the display member 15 and the display area 40 of the head-up display device 10. The head-up display device 10 displays the display area 40 on the display member 15, and a frame-like gradation area 42 is provided at the peripheral edge of the display area 40. The gradation area 42 changes from white to black toward the outside. Specifically, the gradation region provided in the screen of the liquid crystal display element 13 is displayed on the display member 15, thereby realizing the gradation region 42 in FIG. 14.)
Claim 2, Yoshida discloses the adjustment part (42, Figs. 13-14, 18) has a gradation in which light transmittance decreases toward the ends in the image width direction (FIG. 13 is a plan view of the screen of the liquid crystal display element 13 according to the third embodiment of the present invention. The liquid crystal display element 13 includes a display area 40 in which an image is displayed and a rectangular frame 44 surrounding the display area 40. The frame 44 is an area where no image is displayed, and an area where peripheral circuits for controlling the liquid crystal are arranged. The frame 44 is covered with, for example, a black matrix BM and is visually recognized in black. A frame-like gradation area 42 is provided at the peripheral edge of the display area 40 of the liquid crystal display element 13. The gradation area 42 changes from white to black toward the outside of the screen. FIG. 14 is a plan view of the background visually recognized on the display member 15 and the display area 40 of the head-up display device 10. The head-up display device 10 displays the display area 40 on the display member 15, and a frame-like gradation area 42 is provided at the peripheral edge of the display area 40. The gradation area 42 changes from white to black toward the outside. Specifically, the gradation region provided in the screen of the liquid crystal display element 13 is displayed on the display member 15, thereby realizing the gradation region 42 in FIG. 14.)
Claim 3, Yoshida discloses the adjustment part includes a plurality of holes through which the display light passes, the holes are arranged along the image width direction, and opening areas of the holes become smaller toward the ends in the image width direction (FIG. 18 is a diagram for explaining a method of forming the gradation region 42 using the black matrix BM. In the gradation area 42, the black matrix BM includes a plurality of openings 43 whose area decreases toward the outside of the display area 40. In this way, by adjusting the area of the opening 43 of the black matrix BM, gradation can be formed at the peripheral edge of the display region 40).

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS CHOW whose telephone number is (571)272-7767. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOON Y CHOW/Primary Examiner, Art Unit 2627